Title: To James Madison from James Monroe, 16 May 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez May 16th. 1805
A favorable opportunity offering by Mr. Sarmiento who leaves this to day for Cadiz and sails immediately on his arrival there for Philidelphia; we avail ourselves of it to transmit you a copy of every note which has passed between Mr. Cevallos and ourselves on the points in question, since the 28th. of Feby. We forwarded you by the way of Bordeaux two copies of those which had passed prior to that date, one of which sailed on the 10th. March, so that there is great probability of your having received it. I add copies of some letters with General Armstrong, several to you; and my last letter to the Prince of Peace. These several papers give you a correct view of the state of the business to this day, by which I am persuaded you will be enabled to understand the motive of every step which we have taken. The prospect is that nothing will be done: indeed there is no ground on which [to] found a reasonable expectation of a contrary result. Nothing is to be done here but under the impression of fear and under existing circumstance<s> that impression must be made not in <the councils> of this government alone to produce the dessired effect. Unfortunately there is no sentiment more deeply fixed in the mind of both governments, than that our pacific system will not be hazarded for the considerations which are involved in this negotiation. We have done what we could with safety to shake that opinion yet as we have been forced so to modify our movements as while they looked at that object they might not too essentially compromit our government. The part <which> we have had to act has been a difficult one. I should not be surprised if Mr. Cevallos should send us, in reply to our last note, another long essay on the Wester<n> limits of Louisiana, illustrating it with royal orders for the settlement of Texas &c.c. In the present State there can be no doubt of the motive of such a measure; indeed the motive of his conduct has been long apparent, and conscious that if anything was to be done it was to result from a pressure like the present one, we have been endeavouring for some time to bring the affair to this issue. If any thing is done it will be to prevent the rupture of the negotiation and my departure hence, in consequence of it. If I stay here seven years, he will still find topicks for discussion. In a late interview he told us that he had sent to Seville, segovia, and Toledo to ransack the publick archives at each place for documents. And the next step would be to send to Mexico. I have no doubt that it is much more for the honor of our government, and more likely to produce ultimate success, to end the negotiation fruitlessly, than to prosecute it in that mode. When I withdraw both France and Spain would be brought to think more seriously on the business. While I am here they think all is safe. Still however, to accomplish the object we will not hesitate to take great responsibility on our selves, provided the accomplishment of it is made secure on their part. I do not go into detail on this point because you will probably understand me without it, and it may not be safe so to do. But if nothing is done after proving the moderation of our government, as our present propositions do, the higher the ground on which we leave the business the better. You will observe that we have endeavoured to give france an opportunity to withdraw from the controversy in case it assumes a serious form. I am now in communication with General Bournonville, or rather am to have a free one with him tomorrow on the subject. He appears to me to be a candid and honorable man; but what part he may be disposed to act in it, and how far his government has marked his course against us, I cannot positively say, as he has in a great measure held aloof to this time. I do not think that the business can be delayed longer than a fortnight from this date. As soon as it is concluded you shall be apprised of it, and of the Manner, by a Special Messenger, perhaps Captn. Dulton who has great merit for his services here. By that conveyance we shall send you a complete copy of every note which has passed, or may hereafter, in the business. I am yr. friend & Servant
Jas. Monroe

<P. >S.
I have this moment received Mr. Cevallos’s answer, which rejects explicitly our propositions, declaring that his Majesty will not pay for French Spoliations, or the suppression of the deposit, and that as the line to the West of the Mississippi ought to begin between the Caricut and the Marmentao and run <thence> between the Adais and Natchitoches rivers to the red river &c, to adopt our propositions there would also be a concession which he would not make; that the ratification of the Convention of August the 11th. 1802. was suspended by reasons with which we were aquainted; The business I therefore consider as ended. Mr. Pinckney being at Madrid at this moment, I shall write him, and then take my leave of the court, requesting him to remain till he hears from you. We shall write you in full, a joint letter & send it by some safe conveyance.

